Citation Nr: 1612136	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  13-08 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for sleep apnea

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for an acquired psychiatric disorder to include anxiety disorder and posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2015, the Veteran testified before the undersigned at a videoconference hearing.  A copy of the hearing transcript has been associated with the record.

The Board has re-characterized the issue of entitlement to service connection for PTSD to include the broader issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, pursuant to the case of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 2004 rating decision denied the claim of service connection for sleep apnea.
2.  The evidence received since the February 2004 rating decision relates to unsubstantiated facts in the previously denied claim; and raises a reasonable possibility of substantiating the claim for service connection for sleep apnea.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision denying service connection for sleep apnea is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's claim of entitlement to service connection for sleep apnea was initially denied by a rating decision dating in February 2004.  The Veteran was notified in a letter dated in February 2004.  The basis for the original denial was a lack of in-service incurrence and the lack of a nexus between the Veteran's current diagnosis and his active duty service.  The Veteran did not appeal the decision; therefore, it became final.  38 U.S.C.A. §§ 7105 (West 2010); 38 C.F.R. § 20.1103 (2015).

The Veteran filed a claim to reopen in February 2005, slightly more than a year after his initial denial.  The evidence added to the record since that denial included a statement by the Veteran as well as hearing testimony from the Veteran stating that he snored while in service.  The Board has carefully reviewed the newly submitted evidence and found the evidence to be both new and material.  More specifically, the evidence relates to an unestablished fact necessary to substantiate the Veteran's claims of entitlement to service connection for sleep apnea.  The evidence provided information regarding the in-service incurrence of the Veteran's sleep apnea.

As the newly submitted evidence pertains to the reason for the prior denial and raises the reasonable possibility of substantiating the Veteran's underlying claim, his request to reopen the previously disallowed claim of entitlement to service connection for sleep apnea is granted. 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea, is reopened, and granted to that extent.


REMAND

The Veteran contends that he has an acquired psychiatric disorder that is related to his active duty service.  A May 2010 VA examination found that the Veteran did not have a diagnosis of PTSD because he did not meet the diagnostic criteria.  Rather, the examiner determined that the Veteran had an Axis I diagnosis of anxiety disorder.  The Veteran was diagnosed with PTSD multiple times in VA treatment records.  As there is a discrepancy between the Veteran's diagnoses and as a nexus opinion needs to be provided for any diagnosed acquired psychiatric disorder, the Board finds that a new examination is required.  See 38 C.F.R. § 3.159(c)(4)(i) (2015); See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With regard to the issue of sleep apnea, a VA examination should be provided to determine if the Veteran's currently diagnosed sleep apnea is related to his active duty service, including his claims that he frequently snored while on active duty.  See 38 C.F.R. § 3.159(c)(4)(i) (2015); See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination by an examiner with appropriate expertise. The purpose of the examination is to determine the etiology of any acquired psychiatric disorder, to include PTSD and an anxiety disorder and whether any acquired psychiatric disorder is related to the Veteran's active duty service.  The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b.  The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the Veteran's current diagnoses of PTSD in the VA treatment records and an anxiety disorder in the May 2010 VA examination  Additionally, the Veteran's lay statements regarding his acquired psychiatric disorder, to include PTSD and an anxiety disorder and his contention that is related to incidents during his active duty service should be noted and considered.

c.  All indicated tests and studies must be performed.

d.  The examiner must provide an opinion as to whether the Veteran has an acquired psychiatric disorder, to include PTSD and an anxiety disorder, that is related to his active duty service.

e.  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.  The examiner is advised that the Courts have imposed a requirement on the Board to evaluate any medical opinions by examination of multiple factors, including but not limited to:  whether the examiner conducted a personal interview of the Veteran; whether clinical testing was conducted; whether a comprehensive review of the claims file and other medical and factual evidence was considered, including lay statements and other medical opinions, with consideration of conclusions reached and whether they are based on the current state of medical knowledge.  The examiner is also advised that by law, the mere statement that the claims file was reviewed by an examiner with expertise is not sufficient to find an examination or the opinion adequate.

In addition, the examination report must include a complete rationale for any opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's sleep apnea; in particular, whether the Veteran's sleep apnea is the result of his active duty service.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b.  The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the statements of the Veteran regarding his in-service snoring.  For the purposes of the examination, the examiner should consider the statements to be true.

c.  All indicated tests and studies must be performed.

d.  The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for accepting or rejecting the credibility of the history provided by the Veteran, and the supporting lay statements, the examiner must so state, with a complete rationale in support of such a finding.

e.  The examiner must provide an opinion as to whether the Veteran's sleep apnea is related to his active duty service considering whether the lay statements of record, including those of the Veteran, make it more or less likely that the Veteran's sleep apnea is related to his active duty service.

f.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's sleep apnea without speculation, he or she must state detailed reasons for this inability.  The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, if the claim is denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


